Citation Nr: 1116661	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-31 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals, right ankle sprain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from March to August 1975, with subsequent service in the Army National Guard of Minnesota.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota (RO), which denied the benefits sought on appeal.

A September 2006 statement of the case (SOC) found that new and material evidence had been received to reopen the claim for service connection for PTSD, and denied the claim on the merits after de novo review.  The Board notes that regardless of this RO determination reopening the Veteran's claim, it will adjudicate the initial issue of new and material evidence in the first instance, because this initial issue determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

(The decision below addresses the rating issue pertaining to the right ankle.  Additionally, a previously denied claim of service connection for PTSD is reopened.  The underlying claim of service connection for PTSD is the subject of a remand that follows the decision.)


FINDINGS OF FACT

1.  A May 1999 RO rating decision denied service connection for PTSD.  Subsequently, a November 1999 RO rating decision continued the denial of service connection for PTSD.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's November 1999 decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran's service-connected residuals, right ankle sprain, have not resulted in marked limitation of motion of the right ankle.


CONCLUSIONS OF LAW

1.  The November 1999 RO rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302; 20.1103 (1999).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for an evaluation in excess of 10 percent for residuals, right ankle sprain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening a Previously Denied Claim

Legal Criteria

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

If PTSD is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010) (regulation moved to 38 C.F.R. § 3.304(f)(4) effective July 13, 2010, see 75 Fed. Reg. 39843-52 (July 13, 2010)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen his or her claim is presumed credible for the limited purpose of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 6, 10 (1997).

Analysis

The Veteran contends that she incurred PTSD as a result of three stressors during active duty.  One consisted of a personal assault during annual training on June 21, 1981, one consisted of a lengthy period of conflict with a sergeant, and one consisted of being threatened after she protected her trainees from sexual harassment.  

A May 1999 RO rating decision denied service connection for PTSD.  It noted that there was no evidence to verify the personal assault stressor, and that the current evidence of record did not recognize the two remaining stressors as being the type that could underlie PTSD.  A November 1999 RO rating decision continued the denial of service connection for PTSD for similar reasons.  Later in November 1999, the Veteran was sent a letter notifying her of the decision.  She did not appeal and the November 1999 decision became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302; 20.1103 (1999).

Evidence of record at the time of the November 1999 decision included the Veteran's service treatment records, which show that she complained of nausea, vomiting, and a sore throat on June 23, 1981.  The impression was URI.  The Veteran's service personnel records were negative for any express reference to the incidents.  

A private 1983 medical record provided that the Veteran was seeking consultation regarding a "Barth. Cyst."  The assessment was "small BD Cyst."  The Veteran reported having had it for 2 or 3 months.  The report did not relate that the cyst was due to the alleged personal assault.  

The record also contained copies of contemporary reports written by the Veteran and contemporary letters written by her roommate, S.T., that pertain in part to the Veteran being threatened after trying to protect her trainees from harassment, but do not address the personal assault stressor.  

The report of a September 1998 VA psychiatric examination resulted in an Axis I diagnosis of "none."  The report noted that only the personal assault stressor met Criterion A for PTSD.  The report of an October 1998 VA psychiatric examination provided an Axis I diagnosis of PTSD, mild.  The report identified all three claimed stressors, but only addressed PTSD symptoms related to the personal assault.  

Evidence received after the November 1999 RO rating decision includes exact copies of the contemporary reports that she submitted earlier.  These are duplicates and do not warrant reopening the claim.  38 C.F.R. § 3.156(a).

The new evidence includes an August 2006 VA psychiatric examination that was conducted in connection with the claim.  The report provides that the examiner reviewed the Veteran's claims file, CPRS, and psychology file.  It sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting Axis I diagnosis was PTSD, chronic; depressive disorder, NOS (not otherwise specified).  The examiner noted that the request had been for a diagnosis of mental disorder specifically related to military sexual trauma, and that the evaluation of criterion A stressors focused on the alleged personal assault.  The examiner stated that this incident, if it occurred as the Veteran described it, would meet Criterion A for PTSD.  He noted that she appeared reasonably credible in her self-report.  He also noted that the Veteran's depression appeared related to her current circumstances rather than the alleged rape.  

VA outpatient treatment records dated in April 2007 reflect that the Veteran reported the alleged personal assault, and include a pertinent Axis IV diagnosis of history of sexual trauma.

In a statement received in July 2006, the Veteran's roommate, S.T., stated that she remembered the Veteran telling her of the personal assault that took place.  In various statements to VA, the Veteran again described the stressor.  She asserted that she was treated for Bartholin cysts a short time after the assault due to a staph infection.  The Veteran also informed a Decision Review Officer during a February 2007 Informal Conference that she had told another soldier, K.C., about the incident.  The record was held open for 60 days so that she could submit a statement from him but she did not do so.  

In consideration of the new evidence that was not previously before VA decision makers, the Board finds that the evidence is also material to the Veteran's claim of service connection for PTSD.  The August 2006 VA examiner provided a diagnosis of PTSD and linked it to the alleged in-service personal assault from June 1981.  The examiner did not comment on whether or not the assault occurred, but the report is nonetheless supportive of the claim.  Along these lines, the Veteran's roommate, S.T., recalled that the Veteran told her of the personal assault that took place.  Previously, S.T. had not mentioned the personal assault and her statement is presumed to be credible for the purposes of addressing whether new and material evidence has been submitted.  See Spaulding, 10 Vet. App. at 10.

In view of this information and evidence, the Board finds that evidence received since the RO's November 1999 decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and it raises a reasonable possibility of substantiating the underlying claim.  Therefore, the Board finds that the claim is reopened.  The underlying claim of service connection for PTSD is addressed further in the remand that follows the Board's decision.

II. Rating Issue

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In regards to claims for an increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In correspondence dated in August 2005, VA informed the Veteran that the evidence should show that her service-connected right ankle disability had increased in severity.  While the notice did not refer to criteria for assigning effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), this question is not now before the Board.  The August 2005 letter also informed her of her and VA's respective duties for obtaining evidence.

Duty to Assist

The record contains the Veteran's service treatment records, service personnel records, VA medical records, private medical records, the Veteran's statements in support of her claim, witness statements, and two Informal Conference reports.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record. 

In September 2005, the Veteran underwent VA examination of her right ankle.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report obtained in this case is adequate for deciding the claim, as it is predicated on a reading of the Veteran's claims file or medical records, and the results of the current examination.  Additionally, clinical findings which are pertinent to the criteria applicable for rating the Veteran's right ankle disability were provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed for this issue and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.


Legal Criteria

Increased Ratings Generally

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Residuals of a Right Ankle Sprain

The Veteran's service-connected residuals, right ankle sprain, are currently evaluated as 10 percent disabling under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

Moderate limitation of motion of the ankle warrants a 10 percent evaluation, while marked limitation of motion warrants a 20 percent evaluation.   38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion for the ankle is dorsiflexion from zero to 20 degrees, and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The report of a September 2005 VA orthopedic examination provides that the examiner reviewed the Veteran's medical records, and sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  The Veteran's pain was intermittent, ranging from intensity from 0 to 8/10.  The frequency was weather-dependent.  She felt a popping with rotation of the ankle.  She described the right ankle pain as an achy sensation.  She denied redness and heat but reported intermittent swelling.  She denied weakness and reported intermittent stiffness with winter weather.  She denied joint instability.  Her pain was increased by ranging her right ankle, bad weather, walking on uneven terrain, and taking the stairs.  It was decreased by heat, Myoflex topical cream, hot compress, getting off her feet and soaking in hot water.  She was on medication for back spasms.  The Veteran was ambulatory without assistive device and used no ankle brace.  

On physical examination, plantar flexion was to 45/45 degrees and dorsiflexion was to 20/20 degrees without pain.  Passive range of motion was the same as active.  Regarding Deluca, following repetitive motion, there was no further decrease in the range of motion of the right ankle.  The assessment was service connected for a right ankle sprain at 10 percent; x-ray, September 2005, negative.

This examination report does not show the limitation of motion necessary for a higher rating for limitation of motion of the ankle.  The 10 percent rating already contemplates moderate limitation of motion.  However, the examination expressly reflects that the Veteran's motion was normal in regards to the right ankle.  Therefore, it does not support a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board recognizes the Veteran's reports of right ankle symptoms, made during the VA examination, the February 2007 Informal Conference, and in correspondence to VA.  She has complained of right ankle pain that ached with weather changes and made it difficult to walk, as well as swelling.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right ankle disability are contemplated in the current 10 percent disability rating.  The foregoing evidence simply does not show that pain, due to the service-connected right ankle disability, has caused functional loss comparable to the criteria for an increased disability rating discussed above.  In this regard, the September 2005 VA examination report relates that the Veteran denied weakness, and provides that repetitive motion did not result in any decrease in the range of motion of the right ankle.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Additionally, the evidence does not indicate that the Veteran's right ankle disability has worsened since the September 2005 VA examination and she indicated that she does not seek treatment for the condition.

In sum, the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for residuals of right ankle sprain.  This is so for the entire rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Veteran's claim of service connection for PTSD is reopened; to this limited extent, the appeal of this issue is granted.

An evaluation in excess of 10 percent for residuals, right ankle sprain, is denied.


REMAND

The Board finds that further development is necessary in regards to the reopened claim of service connection for PTSD.

As noted previously, the August 2006 VA examiner provided a diagnosis of PTSD that is related to an in-service personal assault, if the assault actually occurred.  The regulations provide that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Thus, on remand, such an opinion should be obtained.  See 38 C.F.R. § 3.304(f).

In light of the reopening of the claim, the Veteran should be sent an updated VCAA letter notifying her of the information and evidence necessary to substantiate a claim of service connection for PTSD.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman, 19 Vet. App. at 473.  The letter should include notice concerning personal assault-related PTSD claims.  The letter should also ask the Veteran to submit any additional evidence in support of her claim, including any statements from K.C., the fellow service member to whom she recalled reporting the personal assault.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Minneapolis, Minnesota.  Updated treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and her representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for PTSD, including on the basis of personal assault.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  Ask the Veteran to submit any additional evidence in support of her claim, including any statements from K.C., the fellow service member to whom she recalled reporting the personal assault.  The Veteran and her representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since April 2007) from the Minneapolis VAMC and associate the records with the claims folder.

3.  After the above development is completed, forward the claims file to an appropriate medical or mental health professional to address the Veteran's PTSD claim.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated reviewer.  The reviewer should review the historical records for evidence that might reflect that the claimed personal assault actually occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.

(Arrange for the Veteran to undergo another VA psychiatric examination if it is needed to answer the question posed above or is otherwise necessary.)

4.  After undertaking any other development deemed appropriate, adjudicate the claim of service connection for PTSD on the merits.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


